Concurring" Opinion.
Davis, J.
There was evidence on the trial tending to ■establish the emergency for securing immediate care and -attention of the injured servant, and the jury having determined that the emergency existed, this court can not *448weigh the evidence on that question. The case is therefore presented for the consideration of this court on the theory, that the hrakeman was injured while engaged in the performance of his duties for the appellant, on the train, as expressly admitted by counsel for appellant, and, under the circumstances disclosed by the record, as correctly set out in the opinion; that an urgent necessity existed for the immediate care and attention which was bestowed on the wounded, helpless, and insensible man, by appellee, at the request of the conductor, acting for the company.
If the brakeman had not been engaged in the discharge of his duties at the time he received his injuries, as a matter of course appellant would not, under the circumstances of the case, have been liable.
The liability arose with the emergency existing at the time the conductor of the train, for the company, made the agreement with appellee. It will not do to say that the emergency had ceased because, as soon as the brakeman was injured, he had been removed by employes of the company, or by strangers, to the house of appellee, or that because appellee allowed him to be carried into his house, there was no urgent necessity for the promise then made by conductor, as set out in the opinion. The emergency then existed to act at once in order to obtain necessary care and attention for the unconscious brakeman. It is true the liability of the company ended with the termination of the emergency. The court does not hold that the liability of the appellant extended beyond the emergency. Ho question is raised as to the extent or amount of the recovery. The only question presented for our consideration is whether appellee was entitled to recover anything. The court does not hold that appellee was entitled to recover for board of others, 'or for the continued care and nursing, of the brakeman beyond the emergency then existing.
I concur in the opinion of the majority of the court.
Filed January 19, 1893.